McCay, Judge.
It is our judgment that the woi’d “ claimant,” used in the fifth section of the Act of October 13th, 1870, means one who has put in a “claim” to property levied on under an execution, as provided by our claim laws. That is the technical meaning of the word in this State, when used in the connection in which it is used in the section referred to. The object of the Act was to give the “ claimant,” in case property was levied on and claimed under an execution founded on a debt contracted before June, 1865, the same right to attack the ft. fa. for want of the payment of taxes as the defendant had. But to do this he must be a claimant. He must have put in his claim as the law requires. It is only when this has been done that he can be recognized asa claimant. Until he thus becomes a party to the proceedings he is only a stranger, and has no rights or interest in the matter.
Judgment affirmed..